DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/19 is being considered by the examiner.  However, there appears to be a typo/error with document number US 9,949621 because the document is to Chen et al., (not Yoon et al.) and discloses a surgical sheath, which does not appear to be in the field of current sensors.

Claim Objections
Claim 1, 3, 5, 9, 13, 15 are objected to because of the following informalities:  
Re claim 1, in line 27, replace “a measurement unit” with “a measurement unit of the one or more measurement units” for clarity in the claims. 
Re claim 1, claim 34, replace “a unit group” with “a unit group of the plurality of unit groups” for clarity in the claims. 
Re claim 3, in line 2, the claim recites the limitation “the same planes”.  However this is the first instance of the planes and therefore, examiner suggests amending to “same planes” or “a same plane”. 
Re claim 5, in line 2, replace “the same side” with “a same side”.
Re claim 9, in line 3, replace “the same side” with “a same side”.
Re claim 13, in lines 5 and 6, replace “the same shapes” with “same shapes.
Re claim 15, in line 4, replace “the same side as the first opposing part” with “a same side as the first opposing part”.
Re claim 15, in line 5, replace “the same side as the first opposing part” with “a same side as the first opposing part”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-11, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation “a plate-like part expanding along a plane including the second direction; all plate-like parts included in the large-current unit group expand along substantially the same planes; all plate-like parts included in the small-current unit group expand along substantially the same planes” .  It is unclear whether the planes of the plate-like parts are the same or whether they are different. It appears that Fig. 1 of applicant’s 
Claim 5 also recites the term “the same planes” and therefore is unclear how this is connected to the planes disclosed in claim 4.  For purposes of clarity, examiner suggests amending to recite limitations such as “a first plane”, “a second plane”, etc.
Claims 5-7 are dependent on claim 4 and therefore inherits its deficiencies. 
Regarding claim 8, the claim recites similar limitations as that of claim 4 and is therefore also rejected under 35 USC 112(b).
Claims 9-11 are dependent on claim 8 and therefore inherits its deficiencies. 
Regarding claim 14, the claim recites the limitation “the same planes” in two instances (the current path positioning and 1st magnetic shield positioning).  This is unclear as it appears that the current path and the magnetic shields are in two different planes (as demonstrated by the drawings). Therefore, examiner suggests amending to include “a same plane” or “a first plane”, “a second plane” or the like to maintain clarity throughout the claims.
Regarding claim 15-16, the claim recites multiple instance of the limitation “the same planes”.  However, all the elements associated with the term “the same planes” are on different planes as demonstrated by the drawings. Therefore, it is unclear whether it was intended that the current path, 1st magnetic shield and 2nd magnetic shield are all positioned on the same planes as 
Claims 16-20 are dependent on claim 15 and therefore inherit its deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada, US 2017/0082659 in view of Abe, US 2017/0343584 in view of Ugge et al., US 2017/0184635
Regarding claim 1, Harada discloses a current sensor comprising:
 	a first opposing part (Fig. 1; a middle section of sealing member 3 is considered a 1st opposing part);  
a second opposing part (Fig. 1; a middle section of lid 6 is considered a second opposing part);  
a first case made of a resin, the first case including the first opposing part (Fig. 1; sealing member 3 is a resin material and is considered a case as it houses other elements and includes 1st part.  See para [0050]);  
a second case, the second case including the second opposing part (Fig. 1; lid 6 is considered a case as it houses other elements and includes the 2nd part);  
a substrate mounted in at least one of the first case and the second case (Fig. 1; substrate 7 mounted in the sealing member 3);  and 

the first opposing part and the second opposing part are positioned so as to be opposite to each other in a first direction (Fig. 1; opposing faces of the lid 6 and sealing member 3 are positioned opposite to each other in the Z direction), 
the plurality of unit groups are arranged in a second direction intersecting the first direction (Fig. 1; unit groups are arranged in the X direction), 
each of the plurality of unit groups includes one or more measurement units arranged in the second direction (Fig. 1; elements of each unit group is arranged in the Z direction), 
each of the one or more measurement units includes 
a first magnetic shield integral with the first opposing part (Fig. 1; Shield plate 5a integral with sealing member 3 middle part), 
a second magnetic shield integral with the second opposing part (Fig. 1; shield plate 5b integral with lid 6 middle part),
 a current path integral with the first opposing part between the first magnetic shield and the second magnetic shield (Fig. 1; Bus bar 2), and 
a magneto-electric conversion element configured to measure an induced magnetic field generated by a current flowing in the current path (Fig. 1; para [0045]; current sensor 4 provided with MR element to detect current), 

the current path and the first magnetic shield that are included in a measurement unit shared between the current path and the first magnetic shield are positioned so as to be separated by a first distance in the first direction (Fig. 1; Bus bar 2 and the magnetic shield 5a are separated by a distance in the Z direction), 
in all unit groups, all first distances are substantially the same (Fig. 1; distances between bus bar 2 and shield 5a are the same in all groups), 
the current path and the magneto-electric conversion element that are included in the measurement unit shared between the current path and the magneto-electric conversion are positioned so as to be separated by a second distance in the first direction (Fig. 1; bus bar 2 and current sensor 4 are separated by a distance in the Z direction), 
in all measurement units included in a unit group shared among the all measurement units, all second distances are substantially the same (Fig. 1; distance between sensor 4 and bus bar 2 same for all unit groups.  alternatively, if group a and b of fig. 1 are considered a unit group, then both measurement units have same second distance as the distance between the sensor 4a, 4b and bus bar 2a, 2b, respectively, are the same), 
a thickness of the first opposing part in the first direction is substantially constant (Fig. 1; thickness of the middle section of sealing member 3 is constant), and 
a thickness of the second opposing part in the first direction is substantially constant (Fig. 1; thickness of lid 6 is constant).

Harada in view of Abe is silent in wherein the second distance differs for each unit group.  Ugge is in the field of current sensors and teaches a plurality of unit groups of measurement devices (Fig. 5; unit group 1 consisting of sensors 221/22; unit group 2 consisting of sensors 223/224) wherein a distance between a conductor (Fig. 5; conductor 210) and current sensor differs for each unit group (Fig. 5; sensors 221/222 are closer to conductor 210 while sensors 223/224 are farther away).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the variation of spacing between the sensor and conductor as taught by Ugge into Harada for the benefit of providing different degrees of sensitivity to the magnetic field so that varying levels of current can be measured (Para [0007], [0030], [0046], Ugge). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada, US 2017/0082659 in view of Abe, US 2017/0343584 in view of Ugge et al., US 2017/0184635 in view of Shimizu et al., US 2017/0219634
Regarding claim 2, Harada as modified discloses the current sensor according to claim 1.  Harada teaches wherein: the magneto-electric conversion element and the second magnetic 
Harada is silent in wherein the third distance is shorter than the second distance.  However, Shimizu teaches wherein a distance between a magnetic shield and a magnetic sensor is shorter than the distance between the magnetic senor and a current carrying conductor (See figs. 22-24; sensor 120a, shield 570, conductor 110).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the distance variation as taught by Shimizu into Harada as modified for the benefit of proving a sensing device which is capable of correcting its output as a result of a leaking magnetic field from the shield positioned close to the sensor. 
 
Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, prior art does not disclose or suggest: “the first opposing part includes a plurality of first sub-opposing parts that are integral together;  each of the plurality of first sub-opposing parts is a substantially flat plate;  the plurality of first sub-opposing parts are at positions shifted mutually in the first direction;  each of the plurality of first sub-opposing parts corresponds to one different unit group;  and the current paths and the first magnetic shields that 
Regarding claim 13, prior art does not disclose or suggest: “the second opposing part includes a plurality of second sub-opposing parts having substantially the same shapes;  the substrate includes a plurality of sub-substrates having substantially the same shapes;  one second sub-opposing part and one sub-substrate correspond to one of the plurality of unit groups;  the second sub-opposing part and the sub-substrate that correspond to the same unit group are mutually secured;  in each second sub-opposing part, all second magnetic shields included in the unit group corresponding to the second sub-opposing part are mounted;  and on each sub-substrate, all magneto-electric conversion elements included in the unit group corresponding to the sub-substrate are mounted” in combination with all the limitations of the claim.
Regarding claim 15, prior art does not disclose or suggest: “the substrate has a first mounting surface on the same side as the first opposing part, and also has a second mounting surface on the same side as the second opposing part;  all magneto-electric conversion elements included in one or more unit groups are mounted on the first mounting surface;  and all magneto-electric conversion elements included in another one or more unit groups are mounted on the second mounting surface” in combination with all the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEBA POTHEN/Examiner, Art Unit 2868